

Execution Copy


 
December 21, 2006
 
Macquarie FBO Holdings LLC Company Inc.
125 West 55th Street, 9th Floor
New York, NY 10019
Attention: Peter Stokes
 
Re: Supermarine FBO Acquisition


Ladies and Gentlemen:
 
Reference is made to that certain Amended and Restated Loan Agreement, dated as
of June 28, 2006 (as the same has been amended, supplemented or otherwise
modified prior to the date hereof, the “Existing Credit Agreement”), by and
among North America Capital Holding Company, a Delaware company, as Borrower
(now known as Atlantic Aviation FBO Inc. and hereinafter referred to as the
“Borrower”), the lenders party thereto, and Mizuho Corporate Bank, Ltd.
(“Mizuho”), as Administrative Agent (with The Governor and Company of the Bank
of Ireland (“BOI”) acting as Documentation Agent, Bayerische Landesbank, New
York Branch (“BLB”) acting as Syndication Agent, BOI, BLB and Mizuho, acting as
Lead Arrangers (collectively, in such capacity, the “Lead Arrangers”), and
Macquarie Bank Limited, acting as Co-Lead Arranger, under such existing credit
facilities (the “Existing Credit Facilities”).
 
You have advised the Lead Arrangers that your subsidiary, Macquarie FBO Holdings
LLC, a Delaware corporation (“MFBO”) and the parent company of the Borrower,
intends to (i) enter into a membership interest purchase agreement with David G.
Price (the “Stewart Purchase Agreement”), pursuant to which MFBO will acquire
100% of the equity interests in Supermarine of Stewart, LLC, a Delaware limited
liability company; (ii) enter into a business purchase agreement with David G.
Price, Dallas P. Price-Van Breda, and Supermarine Aviation Ltd., a California
corporation (the “Santa Monica Purchase Agreement” and, collectively with the
Stewart Purchase Agreement, the “Purchase and Sale Agreements”), pursuant to
which MFBO will acquire 100% of the equity interests in Aviation Contract
Services, Inc., a California corporation, Supermarine Investors, Inc., a
California corporation, and Supermarine of Santa Monica, L.P., a California
limited partnership (such companies, together with Supermarine of Stewart, LLC,
the “Supermarine Companies”, and the purchase and sale transactions described in
clauses (i) and (ii) together hereinafter referred to as the “Acquisition”); and
(iii) thereafter assign its rights and obligations under the Purchase and Sale
Agreements to the Borrower. The aggregate purchase price for the Acquisition
prior to adjustments as set forth in the Purchase and Sale Agreements is
$85,000,000.
 
You have also advised the Lead Arrangers that the Acquisition will be funded as
follows: (i) MFBO will make a cash common equity contribution to the Borrower
and (ii) the Existing Credit Agreement will be amended (the “Amended Credit
Agreement”) to provide for an increase in the existing term loan facility of up
to $32.5 million (the “Supermarine Acquisition Term Facility” and, together with
the Existing Credit Facilities, the “Senior Credit Facilities”), 100% of the net
proceeds of which will be drawn in a one-time borrowing to fund a portion of the
Acquisition purchase price and to pay related costs. The Acquisition and
financing therefor and all related transactions are hereinafter collectively
referred to as the “Transaction.”
 

--------------------------------------------------------------------------------


 
In connection with the foregoing, each Lead Arranger is pleased to advise you of
its commitment to provide up to one-third (1/3) ($10.83 million) of the
aggregate principal amount of the Supermarine Acquisition Term Facility. Mizuho
shall continue to act as the sole and exclusive Administrative Agent for the
Senior Credit Facilities, all upon and subject to the terms and conditions set
forth in this letter agreement and in the Loan Facilities Term Sheet attached as
Exhibit A hereto and incorporated herein by this reference (the “Term Sheet”
and, together with this letter agreement, this “Commitment Letter”). All
capitalized terms used and not otherwise defined herein shall have the same
meanings as specified therefor in the Term Sheet.
 
The commitment of each Lead Arranger hereunder and the undertaking of each Lead
Arranger to provide the services described herein are subject to (i) the
Borrower having accepted from each other Lead Arranger aggregate commitments for
the remaining two-thirds (2/3) ($21.67 million) of the aggregate principal
amount of the Supermarine Acquisition Term Facility on terms identical to those
of such Lead Arranger, (ii) the satisfaction of each of the conditions precedent
specified in the Term Sheet in a manner acceptable to such Lead Arranger, and
(iii) the negotiation, execution and delivery of definitive documentation (the
“Credit Documentation”) for the Supermarine Acquisition Term Facility consistent
with the Term Sheet and otherwise satisfactory to such Lead Arranger.
 
The Lead Arrangers intend to commence syndication of the Supermarine Acquisition
Term Facility promptly upon execution of the Purchase and Sale Agreements. You
agree to actively assist, and to cause the Borrower to actively assist, the Lead
Arrangers in achieving a syndication of the Supermarine Acquisition Term
Facility that is satisfactory to the Lead Arrangers and you. Such assistance
shall include (a) your providing and causing your advisors to provide the Lead
Arrangers and the other Lenders upon request with all information reasonably
deemed necessary by the Lead Arrangers to complete syndication, including, but
not limited to, information and evaluations prepared by you, the Borrower and
your and their advisors, or on your or their behalf, relating to the
Transaction, (b) your assistance in the preparation of an Information Memorandum
to be used in connection with the syndication of the Supermarine Acquisition
Term Facility, (c) using your commercially reasonable efforts to ensure that the
syndication efforts of the Lead Arrangers benefit materially from your existing
lending relationships and the existing banking relationships of the Borrower,
and (d) otherwise assisting the Lead Arrangers in their syndication efforts,
including by making your officers and advisors and the officers and advisors of
the Borrower available from time to time to attend and make presentations
regarding the business and prospects of the Borrower at one or more meetings of
prospective Lenders.
 
It is understood and agreed that the Lead Arrangers will manage and control all
aspects of the syndication in consultation with you, including decisions as to
the selection of prospective Lenders (with your consent, not to be unreasonably
withheld or delayed) and any titles offered to proposed Lenders, when
commitments will be accepted and the final allocations of the commitments among
the Lenders. It is understood that no Lender participating in the Supermarine
Acquisition Term Facility will receive compensation from you in order to obtain
its commitment, except on the terms contained herein in the Term Sheet.
 
2

--------------------------------------------------------------------------------


 
You hereby represent, warrant and covenant that (a) all information, other than
Projections (as defined below), which has been or is hereafter made available to
the Lead Arrangers or the Lenders by you or any of your representatives (or on
your or their behalf) or by the Borrower or any of its subsidiaries or
representatives (or on their behalf) in connection with any aspect of the
Transaction (the “Information”) is and will be complete and correct in all
material respects and does not and will not contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
contained therein not misleading in light of the circumstances under which they
were made and (b) all financial projections concerning the Borrower and/or any
of its subsidiaries that have been or are hereafter made available to the Lead
Arrangers or the Lenders by you or any of your representatives (or on your or
their behalf) or by the Borrower or any of its subsidiaries or representatives
(or on their behalf) (the “Projections”) have been or will be prepared in good
faith based upon reasonable assumptions (it is understood and acknowledged,
however, that such Projections are based upon a number of estimates and
assumptions and are subject to significant business, economic and competitive
uncertainties and contingencies and that, accordingly, no assurances are given
and no representations, warranties or covenants are made that any of the
assumptions are correct, that such Projections will be achieved or that the
forward-looking statements expressed in such Projections will correspond to
actual results). You agree to furnish us with such Information and Projections
as we may reasonably request and to supplement the Information and the
Projections from time to time until the date of the initial borrowing under the
Supermarine Acquisition Term Facility (the “Closing Date”) so that the
representations, warranties and covenants in the immediately preceding sentence
are correct on the Closing Date. In issuing this commitment and in arranging the
Supermarine Acquisition Term Facility, the Lead Arrangers are and will be using
and relying on the Information.
 
You agree to indemnify and hold harmless each Lead Arranger, each Lender and
each of its affiliates and their respective officers, directors, employees,
agents, advisors and other representatives (each an “Indemnified Party”) from
and against (and will reimburse each Indemnified Party as the same are incurred
for) any and all claims, damages, losses, liabilities and expenses (including,
without limitation, the reasonable fees, disbursements and other charges of
counsel) that may be incurred by or asserted or awarded against any Indemnified
Party, in each case arising out of or in connection with or by reason of
(including, without limitation, in connection with any investigation, litigation
or proceeding or preparation of a defense in connection therewith) (a) any
aspect of the Transaction or any similar transaction and any of the other
transactions contemplated thereby and (b) the Senior Credit Facilities and any
other financings, or any use made or proposed to be made with the proceeds
thereof, except to the extent such claim, damage, loss, liability or expense is
found in a final, nonappealable judgment by a court of competent jurisdiction to
have resulted from such Indemnified Party’s gross negligence or willful
misconduct. You also agree that no Indemnified Party shall have any liability
(whether direct or indirect, in contract or tort or otherwise) to you or your
subsidiaries or affiliates or to your or their respective equity holders or
creditors arising out of, related to or in connection with any aspect of the
Transaction, except to the extent of direct, as opposed to special, indirect,
consequential or punitive, damages determined in a final non-appealable judgment
by a court of competent jurisdiction to have resulted from such Indemnified
Party’s gross negligence or willful misconduct. It is further agreed that each
Lead Arranger shall only have liability to you (as opposed to any other person),
that each Lead Arranger shall be liable solely in respect of its own commitments
to the Senior Credit Facilities on a several, and not joint, basis with any
other Lender and that such liability shall only arise to the extent damages have
been caused by a breach of such Lead Arranger's obligations hereunder to
negotiate in good faith definitive documentation for the Supermarine Acquisition
Term Facility on the terms set forth herein as determined in a final
non-appealable judgment by a court of competent jurisdiction. In the event that
any claim or demand by a third party for which you may be required to indemnify
an Indemnified Party hereunder (a “Claim”) is asserted against or sought to be
collected from any Indemnified Party by a third party, such Indemnified Party
shall as promptly as practicable notify you in writing of such Claim, and such
notice shall specify (to the extent known) in reasonable detail the amount of
such Claim and any relevant facts and circumstances relating thereto;
provided, however, that any failure to give such prompt notice or to provide any
such facts and circumstances shall not constitute a waiver of any rights of the
Indemnified Party, except to the extent that the rights of the Indemnifying
Party are actually materially prejudiced thereby.
 
3

--------------------------------------------------------------------------------


 
You shall be entitled to appoint counsel of your choice at your expense to
represent an Indemnified Party in any action for which indemnification is sought
(in which case you shall not thereafter be responsible for the fees and expenses
of any separate counsel retained by that Indemnified Party except as set forth
below); provided, however, that such counsel shall be satisfactory to such
Indemnified Party. Notwithstanding your election to appoint counsel to represent
an Indemnified Party in any action, such Indemnified Party shall have the right
to employ separate counsel (including local counsel, but only one such counsel
in any jurisdiction in connection with any action), and you shall bear the
reasonable fees, costs and expenses of such separate counsel if (i) the use of
counsel chosen by you to represent the Indemnified Party would present such
counsel with a conflict of interest; (ii) the actual or potential defendants in,
or targets of, any such action include both the Indemnified Party and you and
the Indemnified Party shall have reasonably concluded that there may be legal
defenses available to it and/or other Indemnified Parties which are different
from or additional to those available to you; (iii) you shall not have employed
counsel to represent the Indemnified Party within a reasonable time after notice
of the institution of such action; or (iv) you shall authorize the Indemnified
Party to employ separate counsel at your expense. You shall not be liable for
any settlement or compromise of any action or claim by an Indemnified Party
affected without your prior written consent, which consent shall not be
unreasonably withheld or delayed.
 
At the earlier of the Closing Date or the termination of this Commitment Letter,
you agree to reimburse or cause the Borrower to reimburse the Lead Arrangers for
all reasonable out-of-pocket costs and expenses (including, but not limited to,
expenses relating to due diligence investigations, consultants’ and other
professional and advisory fees, travel expenses and fees, disbursements and
reasonable charges of counsel) incurred by the Lead Arrangers in connection with
preparing, negotiating and/or executing the Credit Documentation and this
Commitment Letter and term sheets, in each case whether or not incurred before
or after the date of this Commitment Letter.
 
All payments to be made under this Commitment Letter shall be paid in U.S.
dollars and in immediately available, freely transferable cleared funds to such
account with such bank as each Lead Arranger notifies to the Company, and shall
be paid without (and free and clear of any deduction for) set-off or
counter-claim and without any deduction or withholding for or on account of tax
(a "Tax Deduction") unless a Tax Deduction is required by law. If a Tax
Deduction is required by law to be made, you shall pay such tax and the amount
of the payment due shall be increased to an amount which (after making any Tax
Deduction) leaves an amount equal to the payment which would have been due if no
Tax Deduction had been required.
 
4

--------------------------------------------------------------------------------


 
This Commitment Letter and the Term Sheet and the contents hereof and thereof
are confidential and, except for the disclosure hereof or thereof on a
confidential basis to your accountants, attorneys and other professional
advisors retained by you in connection with the Transaction, the Supermarine
Companies, or as otherwise required by law, may not be disclosed in whole or in
part to any person or entity without our prior written consent; provided,
however, it is understood and agreed that you may disclose this Commitment
Letter (including the Term Sheet) but not the Fee Letter attached as Exhibit B
to this Commitment Letter, after your acceptance of this Commitment Letter, in
filings with the Securities and Exchange Commission and other applicable
regulatory authorities and stock exchanges. The Lead Arrangers shall be
permitted to use information related to the arrangement of the Supermarine
Acquisition Term Facility in connection with marketing, press releases or other
transactional announcements or updates provided to investor or trade
publications; provided, that any press release or public announcement shall not
be made without your prior written consent, not to be unreasonably withheld or
delayed. The Lead Arrangers hereby notify you that pursuant to the requirements
of the USA Patriot Act, Title III of Pub. L. 107-56 (signed into law October 26,
2001) (the “Act”), they are required to obtain, verify and record information
that identifies you, which information includes your name and address and other
information that will allow the Lead Arrangers to identify you in accordance
with the Act.
 
You acknowledge that each Lead Arranger or its affiliates may be providing
financing or other services to parties whose interests may conflict with yours.
Each Lead Arranger agrees that it will not furnish confidential information
obtained from you to any of its other customers and that it will treat
confidential information relating to you, the Borrower and your and their
respective affiliates with the same degree of care as it treats its own
confidential information. Each Lead Arranger further advises you that it will
not make available to you confidential information that it has obtained or may
obtain from any other customer. In connection with the services and transactions
contemplated hereby, you agree that each Lead Arranger is permitted to access,
use and share with any of its bank or non-bank affiliates, agents, advisors
(legal or otherwise) or representatives any information concerning you, the
Borrower or any of your or its respective affiliates that is or may come into
the possession of such Lead Arranger or any of such affiliates.
 
The provisions of the immediately preceding seven paragraphs shall remain in
full force and effect regardless of whether any definitive documentation for the
Supermarine Acquisition Term Facility shall be executed and delivered, and
notwithstanding the termination of this Commitment Letter or any commitment or
undertaking of the Lead Arrangers hereunder; provided, however, that you shall
be deemed released of your reimbursement and indemnification obligations
hereunder upon the execution of all definitive documentation for the Supermarine
Acquisition Term Facility and the initial extension of credit thereunder.
 
5

--------------------------------------------------------------------------------


 
This Commitment Letter may be executed in counterparts which, taken together,
shall constitute an original. Delivery of an executed counterpart of this
Commitment Letter by telecopier, e-mail or facsimile shall be effective as
delivery of a manually executed counterpart thereof.
 
This Commitment Letter shall be governed by, and construed in accordance with,
the laws of the State of New York. Each of you and the Lead Arrangers hereby
irrevocably waives any and all right to trial by jury in any action, proceeding
or counterclaim (whether based on contract, tort or otherwise) arising out of or
relating to this Commitment Letter (including, without limitation, the Term
Sheet), the Transaction and the other transactions contemplated hereby and
thereby or the actions of the Lead Arrangers in the negotiation, performance or
enforcement hereof. The commitments and undertakings of the Lead Arrangers may
be terminated by us if you fail to perform your obligations under this
Commitment Letter on a timely basis.
 
This Commitment Letter, together with the Term Sheet, embodies the entire
agreement and understanding among the Lead Arrangers, you, and your affiliates
with respect to the Supermarine Acquisition Term Facility and supersedes all
prior agreements and understandings relating to the specific matters hereof.
However, please note that the terms and conditions of the commitment and
undertakings of the Lead Arrangers hereunder are not limited to those set forth
herein or in the Term Sheet. Those matters that are not covered or made clear
herein or in the Term Sheet are subject to mutual agreement of the parties. No
party has been authorized by the Lead Arrangers to make any oral or written
statements that are inconsistent with this Commitment Letter.
 
This Commitment Letter is not assignable by you without our prior written
consent and is intended to be solely for the benefit of the parties hereto and
the Indemnified Parties. This Commitment Letter shall not be amended or modified
except in writing signed by all parties hereto.
 
This Commitment Letter and all commitments and undertakings of the Lead
Arrangers hereunder will expire at 5:00 p.m. (New York City time) on December
22, 2006 unless you execute this Commitment Letter and return it to us prior to
that time. Thereafter, all commitments and undertakings of the Lead Arrangers
hereunder will expire on the earlier of (a) 60 days after the date of this
letter, unless the definitive documents for the financing of the Transaction
have been executed and delivered, and (b) the acceptance by you or any of your
affiliates of an offer for all or any substantial part of the capital stock or
property and assets of the Borrower and their subsidiaries other than as part of
the Transaction. In consideration of the time and resources that the Lead
Arrangers will devote to the Supermarine Acquisition Term Facility, you agree
that, until such expiration, you will not solicit, initiate, entertain or
permit, or enter into any discussions in respect of, any offering, placement or
arrangement of any competing senior credit facilities for the Borrower and their
subsidiaries with respect to the matters addressed in this letter.
 


 
[THE BALANCE OF THIS PAGE IS INTENTIONALLY LEFT BLANK]
 
6

--------------------------------------------------------------------------------



We are pleased to have the opportunity to work with you in connection with this
important financing.
 
 

        Very truly yours,       MIZUHO CORPORATE BANK, LTD.  
   
   
    By:  
/s/ C. Stolarski
 

--------------------------------------------------------------------------------

  Name:
C. Stolarski
    Title:
Senior Vice President 
   

 
 
 
 
ACCEPTED AND AGREED TO
AS OF THE DATE FIRST ABOVE WRITTEN:


By MACQUARIE FBO HOLDINGS LLC
By MACQUARIE INFRASTRUCTURE COMPANY INC. (d/b/a Macquarie Infrastructure Company
(US)), as Managing Member

        By:  /s/ Peter Stokes      

--------------------------------------------------------------------------------

   
Name:    
Peter Stokes      
Title: 
CEO          


7

--------------------------------------------------------------------------------



We are pleased to have the opportunity to work with you in connection with this
important financing.
 

        Very truly yours,       THE GOVERNOR AND COMPANY OF THE BANK OF IRELAND
 
   
   
    By:  
/s/ Peter O’Neill
 

--------------------------------------------------------------------------------

  Name:
Peter O’Neill
            Title:
Senior Vice President 
         

 

        By:  
/s/ Eric A. Muth
 

--------------------------------------------------------------------------------

Name:
Eric A. Muth
            Title:
Vice President
   

 




ACCEPTED AND AGREED TO
AS OF THE DATE FIRST ABOVE WRITTEN:


By MACQUARIE FBO HOLDINGS LLC
By MACQUARIE INFRASTRUCTURE COMPANY INC. (d/b/a Macquarie Infrastructure Company
(US)), as Managing Member

      By:  /s/ Peter Stokes      

--------------------------------------------------------------------------------

   
Name:    
Peter Stokes      
Title: 
CEO          


8

--------------------------------------------------------------------------------


 
We are pleased to have the opportunity to work with you in connection with this
important financing.
 

        Very truly yours,       BAYERISCHE LANDESBANK, NEW YORK BRANCH  
   
   
    By:  
/s/ Thomas Augustin
 

--------------------------------------------------------------------------------

  Name:
Thomas Augustin
            Title:
Vice President 
         

 

        By:  
/s/ Donna M. Quilty
 

--------------------------------------------------------------------------------

Name:
Donna M. Quilty
            Title:
Vice President
   





ACCEPTED AND AGREED TO
AS OF THE DATE FIRST ABOVE WRITTEN:


By MACQUARIE FBO HOLDINGS LLC
By MACQUARIE INFRASTRUCTURE COMPANY INC. (d/b/a Macquarie Infrastructure Company
(US)), as Managing Member

      By:  /s/ Peter Stokes      

--------------------------------------------------------------------------------

   
Name:    
Peter Stokes      
Title: 
CEO          

 
9

--------------------------------------------------------------------------------


 
EXHIBIT A


 
Indicative Summary of Terms and Conditions
 
December 21, 2006
 
 
The terms and conditions contained in the documents in respect of the existing
Loan Agreement will apply equally to this transaction, subject only to those
variations and amendments which are expressly identified in this Indicative
Summary of Terms and Conditions. Capitalized expressions in this document which
are not otherwise defined are to be attributed the same meaning as provided in
Appendix A to the existing Loan Agreement.




I.   The Parties
     
1. Borrower
Atlantic Aviation FBO Inc. (“Atlantic”) whose sole business is the ownership of
entities (“Project Entities”) that operate Fixed Base Operations (FBO’s) and
manage airports, and is seeking to acquire Supermarine of Santa Monica, L.P.,
Aviation Contract Services, Inc., Supermarine of Stewart, LLC and Supermarine
Investors, Inc. (together, the “Supermarine Companies”).
   
2. Purpose
To amend the existing Amended and Restated Loan Agreement, dated as of June 28,
2006 (the "existing Loan Agreement"), among the Borrower, the Lenders thereto
and the Administrative Agent to provide an additional $32.5 million of term loan
debt needed to fund a portion of the acquisition price of the Supermarine
Companies and related acquisition costs.
   
3. Equity Investor
Macquarie FBO Holdings LLC, a Delaware limited liability company, indirectly
100% owned by Macquarie Infrastructure Company Trust, a New York Stock Exchange
listed entity (“MIC”).
   
4. Lead Arrangers
Mizuho Corporate Bank, Ltd., Bayerische Landesbank, New York Branch and The
Governor and Company of the Bank of Ireland
   
5. Syndication Agent
Bayerische Landesbank, New York Branch
   
6. Administrative Agent
Mizuho Corporate Bank, Ltd.

 
10

--------------------------------------------------------------------------------


 
7. Documentation Agent
The Governor and Company of the Bank of Ireland
   
8. Senior Lenders
Lead Arrangers and other banks or financial institutions to whom the Facilities
may be syndicated.
   
9. Initial Lenders
As to the Existing Term Loan Facility, the Lead Arrangers and Macquarie Bank
Limited, as Co-Lead Arranger.
 
As to the Supermarine Acquisition Term Facility, the Lead Arrangers and other
Lenders.
   
10. Revolving Loan Lender
Mizuho Corporate Bank, Ltd.
   
11. Lenders' Legal Advisor
Orrick, Herrington & Sutcliffe LLP
   
12. Other Consultants
Technical: Leigh Fisher Associates (a division of Jacobs Consulting Inc.)
Environmental: Environmental Strategies Consulting
Insurance: Moore-McNeil, LLC



II. The Facilities
     
14. The Facilities
The Facilities will consist of the following:   (i) Existing Term Loan Facility
of a principal aggregate amount of $480,000,000, 100% of which was drawn on or
before July 11, 2006;   (ii) Supermarine Acquisition Term Facility of a
principal aggregate amount of up to $32,500,000; and   (iii)  Revolving Credit
Facility of a principal aggregate amount of $5,000,000.      
 
The Supermarine Acquisition Term Facility will be used to partially finance the
acquisition of the Supermarine Companies.
   
Existing Term Loan Facility
     
15. Use of Proceeds
$300 million of the proceeds of the Existing Term Loan Facility (the
"Refinancing Portion") were used to refinance existing debt of North America
Capital Holding Company and Macquarie Airports North America Inc., pay for
related costs and expenses, and finance a distribution to Equity Investor, and
an additional $180 million of the proceeds of the Existing Term Loan Facility
(the "Trajen Financing Portion") were used to finance the acquisition of the
equity interest in Trajen Holdings, Inc. and pay for related costs and expenses.
100% of the proceeds of the Existing Term Loan Facility were drawn on or before
July 11, 2006.
   
16. Term Loan Maturity Date
December 12, 2010.

 
11

--------------------------------------------------------------------------------


 
17. Closing Date
Refinancing Portion: December 12, 2005
Trajen Financing Portion: July 11, 2006
   
Supermarine Acquisition Term Facility
     
18. Use of Proceeds
The proceeds of the Supermarine Acquisition Term Facility will be available to
finance the acquisition of 100% of the equity in the Supermarine Companies.
   
19. Drawdown
Advances under the Supermarine Acquisition Term Facility will be made in a
single distribution up to the full principal amount of the Supermarine
Acquisition Term Facility.
   
20. Repayment
The Supermarine Acquisition Term Facility, together with the Existing Term Loan
Facility, will comprise 100% of the term loan facility under the amended Loan
Agreement (the "Term Loan Facility"). For the avoidance of doubt, the borrowing
under the Supermarine Acquisition Term Facility are subject to the same
repayment terms and conditions as those applicable to the Existing Term Loan
Facility.
 
All amounts outstanding under the Term Loan Facility (including advances made
under the Supermarine Acquisition Term Facility) shall be due and payable pari
passu in full on the Term Loan Maturity Date (defined above). 
   
21. Termination of Supermarine Acquisition Term Facility
Unused commitments under the Supermarine Acqusition Term Facility will be
terminated on the earlier of (i) the day of a partial draw down of such facility
or (ii) March 31, 2007.
   
22. Projected Amendment Signing Date
January 12, 2007
   
Revolving Credit Facility
 
23. Use of Proceeds
Borrower may utilize the Revolving Credit Facility for Letters of Credit and
working capital requirements.
   
24. Revolving Loan Maturity Date
Term Loan Maturity Date.
   
25. Closing Date
December 12, 2005.
   
26. Drawdown
Advances under the Revolving Credit Facility may be made, and Letters of Credit
may be issued, on a revolving basis up to the full amount of the Revolving
Credit Facility.
   
27. Prepayment
Prepayments of the Revolving Credit Facility are permitted without penalty on
any Interest Payment Date upon not less than three (3) days prior written notice
to the Revolving Loan Lender. Optional Prepayments of the Revolving Credit
Facility must be made in a minimum amount of $100,000 and in increments of
$50,000. All amounts outstanding under the Revolving Credit Facility shall be
due and payable in full on the Revolving Loan Maturity Date.

 
12

--------------------------------------------------------------------------------


 
 

III.   Terms of the Credit Facilities    
28. Mandatory Prepayment
The Borrower shall promptly make Mandatory Prepayments in the following
situations. The Mandatory Prepayments shall be applied to the term loans under
the Term Loan Facility (the "Loans"), including any amounts added to the Term
Loan Facility due to draws under the Supermarine Acquisition Term Facility.    
  i.     If any insurance or condemnation proceeds (other than business
interruption insurance) are not used for reconstruction, Borrower will prepay
that amount of the Loans, without penalty, subject to appropriate materiality
tests.      
ii.     If, during any fiscal year, any net proceeds from a sale of the
Borrower's or its subsidiary's property that is not used to purchase replacement
assets exceeds $250,000, Borrower will prepay the Loans in the amount of such
excess; subject, however, to the last paragraph in Section 37 - Undertakings
with respect to the management contracts business.
 
iii.     If Borrower or its subsidiaries incurs debt for borrowed money that is
not permitted indebtedness, 100% of the net debt proceeds will be applied to
prepay the Loans.
      iv.      If Borrower or its subsidiaries sells or issues equity securities
(other than any issuance or sale to fund expansion capital expenditures or to
prepay Loans in the event described in paragraph vi below, or certain
intercompany issuances), 100% of the net equity proceeds will be applied to
prepay the Loans.       v.      The proceeds of any termination payment or
similar compensation received in respect of the termination of any FBO Lease,
any management contract or the heliport contract, will be applied to prepay the
Loans.       vi.      If one or more Distribution Requirements are not satisfied
for two consecutive Distribution Dates following a deposit of Excess Cash Flow
to the Special Reserve Account as described in Section 31 below.      
vii.      If, during the Leverage Ratio Test Period, the Debt to EBITDA Ratio
(as defined below) is higher than amounts set out below, Borrower will be
required to sweep all cash to pay down the Loans until the following ratios have
been achieved. Failure to achieve the following ratios within two quarters after
the test date shall result in an Event of Default:

 
13

--------------------------------------------------------------------------------


 

  Date of Debt to EBITDA Ratio test  Maximum ratio         From the third
anniversary of term loan drawdown     To fourth anniversary:  5.5x   From the
fourth anniversary of term loan drawdown 5.0x   To six months prior to Maturity
Date:       From six months prior to Maturity Date     To full repayment: 4.5x  
   
In all cases the debt repayment can be made from cash on hand or additional
equity injection from Equity Investor.
 
29. Optional Prepayment
Prepayments of the Term Loan Facility are permitted without penalty (subject to
the payment of any break funding costs incurred, including reversing interest
rate hedging transactions) upon at least five Business Days written notice.
Optional Prepayments of the Term Loan Facility must be made in a minimum amount
of $1,000,000 and in increments of $500,000. Amounts repaid under the Term Loan
Facility may not be redrawn.
   
30. Mandatory Debt Service
Interest, Commitment Fee, Agency Fee and periodic scheduled hedging obligations
payable by the Borrower will be considered Mandatory Debt Service.
   
31. Restricted Payments (Lock-Up)
Borrower may make quarterly distributions (within 35 days following each
quarterly payment date) so long as the following conditions (together, the
“Distribution Requirements”) have been met:       i.  The DSCR for the preceding
twelve month period (modified to exclude from the calculation of net cash flow
any equity contributions received by the Borrower from the Equity Investor not
used to pay for expansion capital expenditures or for any unusual and
non-recurring fees and expenses relating to the integration of the FBO
businesses) is 1.50 or higher;   ii. The DSCR for the subsequent twelve month
period is projected to be 1.50 or higher;   iii. Debt Service Reserve Account is
fully funded;   iv. During the EBITDA Test Period, no failure of the Applicable
Minimum EBITDA has occurred and no Lock-Up Period is outstanding;   v. Mandatory
Prepayments have been made; and,   vi. No Default or Event of Default exists.  
     
In the event that distributions are not permitted due to failure to achieve the
Distribution Requirements, then monies which would have been distributed absent
such failure will be deposited and trapped in the Special Reserve Account.
Following such deposit, if on each of the next succeeding two (2) Distribution
Dates the Distribution Requirements are not satisfied, then all monies which
have been on deposit in the Special Reserve Account for at least six (6) months
shall be applied to a Mandatory Prepayment of the Term Loan Facility. All monies
on deposit in the Special Reserve Account (and not required to make a Mandatory
Prepayment in accordance with the preceding sentence) shall be available for
distribution if the Distribution Requirements are satisfied for each of the
succeeding two Distribution Dates.

 
14

--------------------------------------------------------------------------------


 
32. Applicable EBITDA Minimum
At each distribution date during the period from the disbursement date of the
proceeds of the Supermarine Acquisition Term Facility through December 31, 2008
(the "EBITDA Test Period"), trailing 12 month EBITDA (on a pro forma basis, as
if all facilities had been owned for the full twelve months), and excluding
amounts paid by the Supermarine Companies as management fees to American
Airports Corporation prior to their acquisition by the Borrower), shall exceed
the following levels:         Year Minimum EBITDA     2006  $66.90 million      
2007 $78.16 million       2008 $84.10 million        
33. Collateral
The Facilities are, among other things, secured by a grant of first priority
security interest in the following property (subject to acceptable
encumbrances):   i. Project Revenues (including all income, revenues, all
interest earned on deposits and reserves, rates, fees, charges, rentals, or
other receipts derived by or related to the operations of the Borrower and its
subsidiaries, and any revenues assigned to the Borrower and its subsidiaries and
proceeds of the sale or other disposition of all or any part of the Borrower’s
or its subsidiaries' assets (“Project Revenues”), project accounts and cash
therein, including the Debt Service Reserve Account.   ii. (A) Pledge of shares
of the Borrower and (B) as and to the extent permitted under the terms of the
applicable FBO Leases and other airport services contracts, pledge of shares of
each of the subsidiaries of the Borrower. The Borrower will make all reasonable
efforts to obtain the consent of the airport authorities to the extent such
consent is required under the applicable FBO lease to pledge the subsidiary's
shares. If, despite such efforts, the Borrower is unable to obtain all relevant
consents, such subsidiaries will be arranged so as to be directly and
wholly-owned by a single purpose affiliate whose shares will be pledged.
iii. Security interest in substantially all assets of the business, including
all management contracts and FBO leases (subject to release to accommodate the
sale transaction described in Section 37 below), all other material agreements
and rights to receive Project Revenues (including fuel contracts, subleases,
service agreements, employment agreements), licenses, equipment and machinery,
inventory (including jet fuel) and account receivables and intellectual property
(including the “Atlantic Aviation” brand name and any other material acquired
intellectual property) whether existing at the Amendment Closing Date or
thereafter acquired, and the proceeds thereof. Note that under most of the FBO
leases, including the Supermarine FBO Leases, prior consent of the airport
authority is required to collaterally assign the FBO leases, and the Borrower is
obligated to use commercially reasonable efforts to obtain consents from the
airport authorities. To the extent consent is not given, the equity interests in
the lessees under the Supermarine leases will be pledged as collateral.

 
15

--------------------------------------------------------------------------------


 

  iv. Insurance policies and any claims or proceeds.    
34. Hedging Requirements
Borrower is required to enter into interest rate hedges or novation arrangements
with the swap providers from the original financings at financial close for at
least 100% of the Term Loan Facility interest rate exposure, for the remaining
term of the Term Loan Facility. All hedging payments will rank pari-passu with
the Facilities.
   
35. Representations and Warranties
Includes:   i. Valid existence of Borrower;   ii. Due authorization of Borrower;
  iii. Governing law, enforcement of judgments, validity and admissibility;  
iv. No default;   v. Consolidated financial statements of Borrower and its
subsidiaries are in accordance with its books and records and GAAP (subject to
the waiver and consent provided by the Required Lenders as of October 11, 2006
with respect to certain restated financial statements for the 2005 and 2006
periods);   vi. Funding of pension plans and compliance with ERISA;   vii. 
Payment of taxes (subject to customary contest rights);   viii. No material
pending or threatened uninsured litigation;   ix. Ownership of or leasehold
interest in assets;   x. No breach of environmental or other laws in any
material respect (subject to customary contest rights);   xi. No other business;
  xii. Insurance coverage is in line with prudent market practice;   xiii.  All
consents, filings, and licenses etc. required for conduct of business have been
obtained and are in full force and effect;   xiv. No indebtedness for borrowed
money other than permitted indebtedness;

 
16

--------------------------------------------------------------------------------


 

  xv. Effectiveness, enforceability of material agreements;   xvi. Creation,
perfection and first priority of liens (except permitted liens);   xvii.
Solvency;   xviii. No Material Adverse Effect;   xix. Due authorization and
valid issuance of all outstanding equity interests of Borrower and its
subsidiaries;   xx. Non-deferred payment of purchase price for aviation fuel at
prevailing market prices at time of delivery; and   xxi. Accuracy of information
furnished.      
36. Conditions Precedent
Conditions Precedent to signing of the amended loan documentation will be
similar to the conditions precedent set forth in Section 4.2 of the existing
Loan Agreement (with necessary adjustments to account for the contemplated
transaction with Supermarine rather than Trajen) and in customary form for
transactions of this nature. The delivery to the Lead Arrangers of final reports
prepared by the Technical Advisor, the Environmental Consultant, the Model
Auditor and the Insurance Consultant will not be a condition precedent to
signing to the extent such reports are provided prior to the issuance of the
Commitment Letter.       Conditions Precedent to advance under the Supermarine
Acquisition Term Facility will be similar to the conditions precedent set forth
in Sections 4.3 and 4.4 of the existing Loan Agreement (with necessary
adjustments to account for the contemplated transaction with Supermarine rather
than Trajen) and in customary form for transactions of this nature. In addition,
conditions precedent to advance shall include payment of the Underwriting Fees
and Arrangement Fees (each as set forth in the fee letter attached as Exhibit B
to the Commitment Letter), funding by MIC of a minimum of $48.8 million of
equity, and the receipt of financial statements for the Supermarine Companies
for the year ended December 2005 as audited by Lesley, Thomas, Schwarz & Postma,
Inc., showing no material differences between the audited statements and the
unaudited 2005 statements delivered as a condition precedent to signing of the
amended loan agreement.      
The delivery to the Lead Arrangers of revised base case projections satisfactory
to the Lead Arrangers will not be a condition precedent to advance under the
Supermarine Acquisition Term Facility to the extent such projections are
provided prior to the issuance of the Commitment Letter.
   
37. Undertakings
Positive and negative undertakings given by the Borrower as set forth in the
existing Loan Agreement and in customary form for transactions of this nature
with appropriate adjustments being made to account for the addition of the
Supermarine Acquisition Term Facility, including without limitation appropriate
materiality tests, permitted exceptions and, where appropriate, de minimis
provisions.

 
17

--------------------------------------------------------------------------------


 
The amendment to the existing Loan Agreement will include a carveout to the
prohibition against asset sales and dispositions for the sale of 100% of the
management contracts business currently operated by certain of the Borrower's
subsidiaries, to the extent such sale is permitted by the terms of the relevant
management contracts and in accordance with all applicable law, in favor of a
reputable entity with sufficient experience in operating such services, and
under arrangements whereby the Borrower and its Subsidiaries have no liability
(contingent or otherwise, except with respect to customary representations and
warranties given by the purchaser in the Purchase Agreements to the extent a
breach thereof may give rise to a contingent liability) relating to such
operations after the sale. 100% of the net proceeds of the sale will be passed
to the Investor as a dividend distribution, provided that 100% of any net
proceeds in excess of $9.3 million will be applied to prepay the Loans.
   
38. Event of Default
Includes:       i. Non-payment (with 3 Business Days grace for interest and
other non-principal amounts);   ii.  Failure by the Borrower to comply with
covenants relating to inspections of the property and offices of the Borrower
and its Subsidiaries, Use of Proceeds; insurance, a default under any Subsidiary
Guaranty or other Security Document, legal existence and good standing of the
Borrower and its Subsidiaries, hedging arrangements, compliance with legal
requirements and contractual obligations, provision of Additional Collateral,
its obligations in respect of New Subsidiaries and all Negative Covenants;  
iii. Default by the Borrower or any other Loan Party in performance or breach of
other obligations or undertakings under any Loan Document not remedied within a
30-day remedy period for affirmative covenants (extendable for longer period
granted at Administrative Agent’s discretion if remedy cannot be accomplished in
30 days and is being diligently pursued and extension does not result in a
Material Adverse Effect);   iv. Any representation or warranty made by the
Borrower or any other Loan Party being untrue in any respect which will or may
have a Material Adverse Effect;   v. Cross-default by the Borrower or any of its
Subsidiaries with respect to any other debt (other than in respect of any
subordinated debt) subject to materiality threshold of $500,000;   vi.
Bankruptcy and insolvency events involving the Borrower or any of its
Subsidiaries;   vii.  Failure of Borrower or its subsidiaries to pay unstayed
and uninsured judgments in excess of $500,000 within 30 days;

 
18

--------------------------------------------------------------------------------


 

  viii.  Change of business;   ix. Any insurance required is terminated, ceases
to be valid or is amended so as to have a Material Adverse Effect unless
substantially similar cover (and which is otherwise in compliance with the
Borrower’s insurance covenants) replaces such insurance;   x.  Nationalization,
condemnation or government taking without fair value being paid therefor (so to
allow replacement of such property or prepayment of the Obligations);   xi. 
Required authorizations are revoked or terminated (unless reinstated within 10
days or such longer period as necessary so long as such event could not
reasonably be expected to have a Material Adverse Effect and Borrower is
diligently pursuing reinstatement);   xii. The Borrower or any of its
Subsidiaries fails to comply with applicable laws, including all applicable
environmental laws, that will result in a Material Adverse Effect;   xiii. 
Backward DSCR is less than or equal to 1.20 as of the end of any quarter;   xiv.
Change of Control;   xv. Failure to perform any Material Contract (subject to 30
day remedy period or such longer period granted at the Administrative Agent’s
discretion if remedy cannot be accomplished in 30 days and is being diligently
pursued and extension does not result in a Material Adverse Effect); provided
that failure on the part of a party other than the Borrower or its subsidiaries
is an Event of Default only if such failure has Material Adverse Effect;   xvi. 
Inappropriate use of, or withdrawal of funds from, project accounts by the
Borrower or any party to a Material Contract;   xvii. Default under the
Subsidiary Guaranty or any other Security Document;   xviii.  Any Loan Document
ceases to be in full force and effect; or Security ceases to be effective as
first priority security (subject to Permitted Liens); or the issuance of any
equity securities are not subject to first priority, perfected lien;   xix.  Any
reportable ERISA event;   xx.  Any Material Contract ceases to be in full force
and effect, or is terminated prior to the scheduled expiration date, or any
material provision thereof is declared null and void;   xxi. Abandonment of
business at any airport for 30 days; or   xxii. Any event of condition involving
financial impact to the Borrower of its Subsidiaries in excess of $10 million
that could have a Material Adverse Effect.        
An Event of Default in (xv), (xx) or (xxi) above that affects an FBO or FBOs
(other than the sixteen largest FBO contributors of EBITDA)1  may be cured prior
to acceleration of the Loans by prepayment of that portion of the Term Loan
Facility that corresponds to the highest of the projected, actual or preceding
three-year average EBITDA contribution of the affected FBO(s). Such prepayment
will release the affected FBO(s) from the Loan Documents. This method of cure
may be exercised only once during the term of the Loans, and only if the
proportional EBITDA contribution of the affected FBO(s) does not exceed 5% of
aggregate EBITDA.

____________________
1 Santa Monica to be added as Non-Eligible FBO.
 
19

--------------------------------------------------------------------------------


 
IV. Interest Rate and Fees
         
39. Interest Rate
The Facilities will bear interest at one, two, three or six month LIBOR plus the
Applicable Margin.
   
40. Applicable Margin
From the Refinancing Term Loan Disbursement Date (December 12, 2005) to the 3rd
anniversary of such date: 1.75%      
From the 3rd anniversary to the Term Loan Maturity Date: 2.00%.
   
41. Interest Payment Date
Interest will be paid in arrears on the last day of each Interest Period, except
in the case of a six month Interest Period, where interest will also be paid
three months from the start of the Interest Period.
   
42. Interest Period
One, two, three or six months.
   
43. Default Rate
Interest Rate plus 2% per annum.
   
44. Commitment Fee
0.50% per annum of the undrawn portion of the Facilities, including the
Supermarine Acquisition Term Facility, payable on any Interest Payment Date. The
Commitment Fee will accrue in arrears from the Closing Date.
   
V. Flow of Funds
     
45. Priority of Payments
Payments for the following amounts shall be made in the following order of
priority:         i. Operating Costs;   ii. Fees and expenses due to the Lead
Arrangers and Senior Lenders;   iii. Interest on the Term Loan Facility and the
Revolving Credit Facility, as well as any periodic scheduled hedging
obligations;   iv. Mandatory Prepayments of the Loans;   v.  Any required
payments to the Debt Service Reserve Account;   vi. Optional Repayment and any
hedging termination obligations payable as a result of such repayment;   vii.
Any payments (if applicable) to the Special Reserve Account;  
viii. 
Distributions to Equity Investor.      
46. Debt Service Reserve Account
Borrower shall maintain a Debt Service Reserve Account in an amount equal to six
months of Mandatory Debt Service payable under the Facilities. The Debt Service
Reserve Account shall be fully funded on the Amendment Closing Date.
Alternatively, a letter of credit by a financial institution rated at least
A-/A3 may be posted for the benefit of the Senior Lenders.

 
20

--------------------------------------------------------------------------------


 
VI. Ratios
         
47. Debt Service Coverage Ratio
The Debt Service Coverage Ratio (“DSCR”) for a particular period will be
calculated on a quarterly basis as the ratio of (a) Net Cash Flow for the
twelve-month period ending on the respective calculation date to (b) Mandatory
Debt Service for the twelve-month period ending on the respective calculation
date.
   
48. Debt to EBITDA Ratio
The Debt to EBITDA Ratio as of a particular date will be calculated as the ratio
of (a) total amount of Facilities outstanding to (b) earnings before interest,
tax, depreciation and amortization.
   
49. Net Cash Flow
“Net Cash Flow” means, in respect of any period, (a) aggregate Project Revenues
received during such period plus additional equity contributions during such
period not used to pay for Expansion Capital Expenditures and unusual and
non-recurring expenses relating to integration of FBO businesses, less (b) the
operating expenses, maintenance capital expenditure and taxes paid during such
period, but excluding any Expansion Capital Expenditures funded with distributed
amounts or equity contributions or financed with permitted debt, all unusual and
non-recurring expenses relating to the integration of the FBO businesses funded
with distributed amounts or equity contributions or financed with permitted
debt, non-cash charges, interest and principal payments on the loans,
distributions, investments, costs paid by insurance proceeds, and employee
phantom stock ownership plan payments.
   
VII. General
     
50. Reporting requirements of the Borrower
i. Annual audited Financial Statements no later than 90 days after close of each
fiscal year;   ii. Quarterly Financial Statements no later than 45 days after
close of each fiscal quarter;   iii. Contemporaneously with delivery of (i) and
(ii): a compliance certificate stating that an Event of Default has not
occurred, or if an Event of Default has occurred and is continuing (and assuming
the Administrative Agent has agreed in its discretion to extend the cure
period), a statement as to the nature thereof and proposed cure remedies;   iv.
a certificate stating all expansion capital expenditures during the previous
quarter and the source of funds for such expenditures;   v. Monthly operating
reports no later than 30 days after close of each month;

 
21

--------------------------------------------------------------------------------


 

  vi. EBITDA certificate no later than 30 days after close of each fiscal
quarter during the EBITDA Test Period, certifying the EBITDA for the
twelve-month period;   vii. Debt to EBITDA Ratio certificate no later than 30
days after close of each fiscal quarter during the Leverage Ratio Test Period,
certifying the Debt to EBITDA Ratio for the twelve-month period; and   viii.
DSCR certificate no later than 30 days after the close of each fiscal quarter,
certifying the DSCR for the twelve-month period.      
51. Governing Law
The documentation is governed by New York law, venue shall be in New York
County, and contains a waiver of jury trial.



22

--------------------------------------------------------------------------------

